Citation Nr: 1236737	
Decision Date: 10/23/12    Archive Date: 11/05/12

DOCKET NO.  07-22 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for multiple shrapnel wounds.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and spouse



ATTORNEY FOR THE BOARD

C. R. dela Rosa, Associate Counsel


INTRODUCTION

The Veteran had verified active military service from March 1948 to March 1954.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in September 2006 and September 2008 of a Department of Veterans Affairs (VA) Regional Office (RO), which denied the benefits sought on appeal.  In October 2011, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A copy of that transcript is of record.  

The issues of entitlement to service connection for a psychiatric disability bilateral feet and toe disabilities have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over those issues, and they are referred to the AOJ for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

The Veteran's claims for service connection for multiple shrapnel wounds, bilateral hearing loss, and tinnitus were previously remanded by the Board in December 2011 for further development.  The Board finds that there was not substantial compliance with the remand orders.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  Consequently, the Board must again remand this case.

The December 2011 Remand requested verification of all periods of the Veteran's active service.  Additionally, if a period of active service from 1954 to 1960 was verified, the Veteran's service separation form for that period of service and all available service personnel and medical records associated with that period of service were to be obtained.  

In December 2011, a request was made to verify of all periods of service, but only included the previously verified service dates of March 1948 to March 1954.  Another request dated in May 2012 requested that the National Personnel Records Center (NPRC) verify all periods of service, to include service from March 1954 to December 1960 from the 9th Infantry Division from Fort Dix.  Electronic mail dated in August 2012 indicated that a May 2012 response to the request was in error, but had been corrected.  However, an August 2012 response indicates that the Veteran's record was fire-related.  The August 2012 response also verified the Veteran's service from March 1948 to March 1954.  However, the evidence does not show that NPRD specifically considered verification of whether the Veteran served from March 1954 to December 1960 in that August 2012 response as only service from March 1948 to March 1954 was listed or discussed.  Thus, it is unclear to the Board whether NPRC has specifically found that the Veteran did not serve from March 1954 to December 1960, as he has claimed.

Therefore, remand is warranted to verify service from March 1954 to December 1960, obtain service personnel records or a service separation form, and obtain all relevant military medical records and other documentation which could potentially be helpful in resolving the Veteran's claims.  If the records are not located the Veteran must be notified pursuant to 38 C.F.R. § 3.159(e) and the Veteran should be notified that he can submit alternate sources of evidence.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.

1.  Verify all periods of active service, to include an additional period of service from March 1954 to December 1960.  If NPRC is unable to verify that period of service, a specific negative finding from NPRC is requested.

2.  If a period of active service from 1954 to 1960 is verified, obtain the Veteran's service separation form for that period of service, and all available service medical and personnel records associated with that period of service.  A formal determination, pursuant to 38 C.F.R. § 3.159(c)(2), must be entered in the record if it is determined that the above records or information do not exist or that efforts to obtain them would be futile.  In the event that it is determined that the records are unavailable, provide the Veteran with appropriate notice under 38 C.F.R. § 3.159(c), and inform him of alternative sources of evidence that he can provide in connection with his claims.  

3.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

